Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
Repudiamos la acción tomada en el día de hoy por una mayoría de los integrantes del Tribunal. La misma no es otra cosa que un subterfugio administrativo mediante el cual ilegalmente se pretende perpetuar al extinto Tribunal de Apelaciones.
La Constitución de Puerto Rico le confiere a este Tribunal la responsabilidad de administrar, con eficiencia y con-forme los dictados de la misma, nuestro sistema de justicia. Este Foro, sin embargo, no tiene autoridad para *681administrativamente crear tribunales de facto o para per-petuar aquellos que han sido suprimidos por la Asamblea Legislativa en el válido ejercicio de sus prerrogativas cons-titucionales, como tampoco para ignorar una clara política pública establecida por la referida Asamblea Legislativa.
No obstante entender que resultaría apropiada y válida la asignación por el Tribunal, entre otras, de funciones de Comisionado Especial, de manera individual, a los jueces del extinto Tribunal de Apelaciones —razón por la cual concurrimos con la Resolución mayoritaria emitida(1)— por los fundamentos que exponemos en la Parte IV de esta po-nencia rechazamos el hacernos cómplices de todo un “mon-taje administrativo” cuyo único objetivo es el de preservar y mantener en funciones a un tribunal que fue suprimido por la Legislatura mediante la aprobación de la Ley Núm. 11 de 2 de junio de 1993.
La actuación del Tribunal en el día de hoy —en adición a infringir la Constitución de Puerto Rico, al usurpar las prerrogativas constitucionales de la Asamblea Legislativa; ser contraria a la clara política pública establecida por la citada Ley Núm. 11 de 1993; y constituir, en consecuencia, un uso ilegal de fondos públicos— es demostrativa de una sorprendente ausencia de buen juicio por parte de la Mayo-ría, la cual sitúa al Tribunal .en un peligroso curso de coli-sión con las Ramas Ejecutiva y Legislativa de nuestro Go-bierno; actuación mayoritaria que inevitablemente le causará un grave daño a la Rama Judicial de Puerto Rico.
A diferencia de la mayoría de los integrantes del Tribunal, nos opusimos a la creación del Tribunal de Apelaciones: Al así actuar, expresamos en dicha ocasión el criterio de que dicho foro judicial era realmente innecesario *682ya que la principal razón que se aducía en apoyo del mismo —esto es, la existencia de un gran número de casos, pen-dientes de resolución final, ante el Tribunal Supremo— no justificaba la creación, del mencionado foro apelativo.
Ello en vista del hecho de que el referido “atraso de ca-sos pendientes” era una situación anormal, no recurrente, que tenía solución mediante la utilización de otros métodos alternos que eran menos costosos para el erario público y más efectivos y rápidos en la solución del problema. No obstante nuestras objeciones, y la de numerosas otras vo-ces, la Asamblea Legislativa decidió establecer el referido Tribunal de Apelaciones. Así lo hizo mediante la aproba-ción de la Ley Núm. 21 de 13 de julio de 1992. Dicho foro judicial, no hay duda, resolvió una serie de asuntos du-rante el período de tiempo en que operó; ayudando a resolver, en parte, el problema de atraso de casos entonces pen-dientes ante este Tribunal. Su labor, sin embargo, no fue “nada del otro mundo”.
Como surge de la comparecencia especial que el Juez suscribiente hiciera, por escrito, ante la Asamblea Legisla-tiva de fecha 29 de abril de 1993, en apoyo de la elimina-ción del Tribunal de Apelaciones, el número de casos efec-tivamente resueltos, por sentencia, por el referido foro apelativo durante el período de tiempo en que funcionó fue uno sorprendentemente reducido.(2) Ello constituye prueba irrefutable de que la creación, y operación, del Tribunal de Apelaciones constituyó un monstruoso gasto innecesario de fondos públicos ya que se hubiera logrado lo mismo me-diante la implantación de métodos alternos menos costosos tales como la reactivación de la División de Apelaciones, o “Salas Apelativas”, del Tribunal Superior de Puerto Rico.
La Asamblea Legislativa de Puerto Rico así, finalmente, *683lo entendió y concluyó; procediendo a eliminar o suprimir el referido Tribunal de Apelaciones mediante la aprobación de la Ley Núm. 11, supra. Al así actuar, la Rama Legisla-tiva de nuestro Gobierno estableció una clara política pú-blica, la cual este Tribunal viene obligado a reconocer, res-petar y poner en vigor.
La referida actuación legislativa, avalada por las dispo-siciones de la See. 2 del Art. V de la Constitución de Puerto Rico/3) le impuso, a su vez, una obligación de actuar al Juez Presidente de este Tribunal. Esto es, la de asignarle a los integrantes del foro judicial suprimido otras “funciones judiciales”; obligación del Juez Presidente que surge de las disposiciones de la Sec. 13 del Art. V de nuestra Constitución/4)
No hay duda que cualquier función judicial que le sea asignada a estos jueces tiene que tener como objetivo último el mejoramiento del sistema judicial puertorriqueño. Se nos ocurren varias que entendemos redundarían en beneficio de la ciudadanía puertorriqueña(5) Esa función, sin embargo, no nos corresponde ejercerla. Como hemos visto, ello le corresponde al señor Juez Presidente de este Tribunal.
Ahora bien, ¿está jurídicamente impedido el Tribunal para designar, de manera individual, a los jueces del ex-tinto Tribunal de Apelaciones para que éstos actúen como *684“comisionados especiales” en casos o asuntos pendientes ante este Foro con el propósito de que éstos nos rindan un informe, como lo hacen los oficiales jurídicos que laboran en nuestras Oficinas, sobre los méritos de dichos casos y luego este Tribunal resuelva lo que en derecho proceda?
Aún cuando se nos ocurren otras alternativas mucho más provechosas y beneficiosas que la labor en controver-sia, y aún cuando la necesidad de la misma realmente no es mucha, no tenemos duda alguna de que el Tribunal tiene el poder y la autoridad constitucional para así hacerlo. Veamos.
II
Las Secs. 1 y 3 del Art. V de la Constitución del Estado Libre Asociado, supra, págs. 355 y 356, establecen, en lo pertinente, que el “Poder Judicial de Puerto Rico se ejer-cerá por un Tribunal Supremo” y que el “Tribunal Supremo será el tribunal de última instancia en Puerto Rico ...”.
Por otro lado, la See. 4 del mencionado Art. V de la Constitución, supra, pág. 356, establece, en lo pertinente, que el “Tribunal Supremo funcionará, bajo reglas de su propia adopción, en pleno o dividido en salas compuestas de no menos de tres jueces”. (Énfasis suplido.)
De manera, pues, que es claro que el Tribunal Supremo de Puerto Rico —siempre y cuando actúe dentro de los pa-rámetros que establece la Constitución de Puerto Rico— tiene facultad para decidir cómo llevar a cabo su función decisoria o adjudicativa; ello mediante las reglas que, a esos efectos, adopte y los mecanismos de ayuda, de índole institucional, que establezca con el propósito de poder des-cargar su función judicial decisoria de la manera más ilus-trada posible. Eso es, precisamente, lo que el Tribunal es-taría haciendo al establecer un mecanismo mediante el cual se nombrara, de manera individual, como comisiona-*685dos especiales, entre otros, a los jueces del extinto Tribunal de Apelaciones.(6)
Bajo dicho esquema, naturalmente y por imperativo constitucional, el Tribunal conservaría y mantendría la fa-cultad exclusiva de decidir las controversias que se plan-tean en los referidos casos o asuntos conforme el criterio mayoritario de sus integrantes. No se lesionaría de nin-guna manera, en consecuencia, el proceso deliberativo-decisorio interno.(7)
*686Por otro lado, no tenemos duda alguna que la labor que — entre otras y de manera individual — podríamos enco-mendarle a los integrantes del extinto Tribunal de Apela-ciones como comisionados especiales efectivamente consti-tuiría una “función judicial”, propia del desempeño del cargo de juez.(8) Pero, hay más. Aun asumiendo, a los fines de la argumentación, que la función de comisionado especial individual que le encomendaríamos a los Jueces del extinto Tribunal dé Apelaciones no cualificara como una “judicial”, aún así no hay problema de inconstitucionalidad alguno. La historia de la Judicatura Puertorriqueña revela varias ocasiones en que Jueces del Tribunal de Primera Instancia han sido designados para realizar labores no ju-diciales, la legalidad de cuyas situaciones o actuaciones han sido avaladas por este Tribunal. Elocuente, en este aspecto, resulta ser la decisión que emitió el Tribunal en Negrón Soto v. Gobernador, 110 D.P.R. 664 (1981).(9)
HH HH
*687Si es constitucional y propio que el Juez Presidente de este Tribunal le asigne, de manera individual, tareas no judiciales a los integrantes del Tribunal de Primera Ins-tancia, no es posible, entonces, que sea inconstitucional e impropio que el Tribunal designe, como comisionados espe-ciales individuales, a los jueces del extinto Tribunal de Apelaciones. El Tribunal Supremo es, después de todo, el cuerpo rector de la Rama Judicial.
En resumen, no tenemos duda alguna sobre el poder y la autoridad de este Tribunal para —al amparo de lo dis-puesto por la citada See. 4 del mencionado Art. V de la Constitución, la cual lo faculta para funcionar bajo reglas de su propia adopción— asignarle, de manera individual y entre otras labores, funciones de comisionado especial a cualquiera de los integrantes del extinto Tribunal de Apelaciones.
IV
¿Por qué, entonces, nuestro disenso? Llana y sencilla-mente debido a que en el día de hoy una mayoría de los integrantes de este Tribunal —utilizando el subterfugio de la creación de una Unidad Especial de Jueces de Apelacio-*688nes y en abierta violación no sólo de la Constitución de Puerto Rico sino que de la clara política pública establecida por la Asamblea Legislativa en la citada Ley Núm. 11— administrativamente perpetúa al Tribunal de Apelaciones, no obstante éste haber sido suprimido por la Legislatura mediante la aprobación de la reférida Ley Núm. 11.
Dicha actuación administrativa, de parte de la mayoría de los integrantes del Tribunal, no sólo constituye un claro desafío a las otras dos Ramas de nuestro Gobierno sino que es una inconstitucional y ultra vires por la cual, en nuestra opinión, los miembros del Tribunal que la suscriben pue-den, inclusive, ser responsabilizados en relación con los cuantiosos desembolsos de fondos públicos que requiera la creación, y funcionamiento, de la llamada “Unidad Especial de Jueces de Apelaciones”; acción que merece el más enérgico y severo repudio de todos.
Nótese que no se trata de la válida designación, de ma-nera individual, de un integrante de la Rama Judicial como comisionado especial para entender, de manera pre-liminar, en un caso o asunto particular ante la considera-ción de este Tribunal. Se trata, a todos los fines prácticos, de la creación de un tribunal o foro judicial de facto por parte de este Tribunal, para lo cual ciertamente la única Rama de nuestro Gobierno que tiene autoridad constitucio-nal lo es la Asamblea Legislativa de Puerto Rico. Véase See. 2 del Art. V de la Constitución de Puerto Rico, supra.
Un examen somero de la resolución aprobada por el Tribunal, creadora de la referida unidad, revela, en primer lugar, que la “unidad o tribunal” contará con una “subse-cretaría”, un “alguacil general”, y “el personal auxiliar ne-cesario que determine el Juez Presidente para su eficiente operación”. Véase Regla 4 de la Resolución de 1ro de diciembre de 1993. Por otro lado, los integrantes de dicha “unidad o tribunal” funcionarán bajo la supervisión de un “juez coordinador”, o administrador, y en “paneles de no más de tres jueces”, a ser designados los mismos por el *689Juez Presidente de este Tribunal. Véase Reglas 4 y 6 de la citada resolución. Los miembros de los paneles de dicha “unidad o tribunal” rendirán un “informe”, con “un resu-men de los hechos y análisis del derecho aplicable que será notificado a las partes por la Subsecretaría de la Unidad Especial”; partes que tendrán un término para presentar sus objeciones al referido “informe”. Véase Regla 9 de la referida resolución. Por último, y para disipar cualquier duda, los integrantes de esta “unidad o tribunal” —todos miembros del extinto Tribunal de Apelaciones— estarán ubicados en el décimo piso del Centro Judicial de San Juan. Véase Regla 10 de la citada resolución. Como, en ocasiones, cándidamente expresan algunos astutos produc-tores de películas de supuesta ficción, “cualquier semejanza con hechos reales ocurridos, es pura coincidencia”.
V
No creemos que persona alguna pueda tener duda res-pecto a que el propósito y el efecto neto, o práctico, de la acción tomada en el día de hoy por el Tribunal lo es la perpetuación, o creación, administrativa del suprimido Tribunal de Apelaciones; acción que, repetimos, conflije con las disposiciones de la See. 2 del Art. V de nuestra Consti-tución, supra, y con la clara política pública establecida por la Asamblea Legislativa al aprobar la citada Ley Núm. 11; estatuto mediante el cual se suprimió el Tribunal de Apelaciones. Ahora bien, aún asumiendo —a los fines de la argumentación— que dicha acción no fuera una ilegal, la misma es impropia y objetable.
Podemos tomar conocimiento judicial de la insatisfac-ción de nuestros conciudadanos con la forma y manera en que se tramitan, y solucionan, los casos ante nuestros tribunales de instancia. En específico, debe señalarse y acep-tarse que el promedio de tiempo que toma un caso, civil o criminal, en resolverse es uno totalmente inaceptable. Ello, *690conforme encuestas realizadas, ha sido una queja, y seña-lamiento, constante de nuestra ciudadanía.
Por años, los integrantes de la Rama Judicial de Puerto Rico han intentado defenderse de dichos válidos señala-mientos aduciendo, como excusa: la falta de fondos; la es-casez de personal, a todos los niveles de la Rama Judicial; y, en particular, el reducido número de jueces con que con-tamos para resolver los cientos de miles de casos pendien-tes de resolución final ante los tribunales del País.
\Que oportunidad tan preciosa —de resolver parcial-mente o de aliviar dicha problemática— se desperdiciaba el día de hoy! Meramente a manera de ejemplo, ¿acaso no se ha pensado que esos catorce (14) jueces —que hoy se designan, en paneles de tres, para actuar como oficiales jurídicos— podrían ser utilizados, y aprovechados, a nivel del Tribunal Superior para sustituir y relevar de sala, por un período de tiempo, a los recargados jueces de dicho foro judicial con el propósito de que éstos puedan resolver los casos que tienen sometidos hace algún tiempo?
Para hacer, y rendir un informe sobre los méritos de un caso ante este Tribunal, ¿que necesidad hay de que sean tres jueces? ¿Acaso ese informe no puede ser hecho por un sólo juez? ¿Qué necesidad hay de que esos jueces sean ubi-cados, todos juntos, en “el décimo piso del Centro Judicial de San Juan”? ¿Qué necesidad hay de que esa “unidad” tenga un “juez coordinador” y cuente con los servicios de una “subsecretaría”, un “alguacil general” y todo el “personal auxiliar” que sea necesario? ¿Acaso la Rama Judicial y la Administración de Tribunales — que siempre se están quejando de la falta de fondos para implementar nuevos programas y mejorar los existentes, reclutar nuevo personal, y aumentarle el sueldo a los empleados de dicha ra-ma— tienen ahora tanto dinero disponible como para crear, y sufragar, un innecesario tribunal apelativo de facto con todo el inmenso gasto de fondos públicos que ello con-lleva? ¿Qué necesidad hay de gastar, o malgastar, todo ese *691dinero? El mismo, ¿no puede ser mejor utilizado en otras áreas de la administración de la justicia ?
Si la creación por la Asamblea Legislativa de Puerto Rico, en el ejercicio válido de sus prerrogativas constitucio-nales, del Tribunal de Apelaciones era, y resultó, innecesa-ria, ¿cómo se puede justificar la actuación, inconstitucional y ultra vires, de la mayoría del Tribunal de crear, y perpe-tuar, administrativamente dicho tribunal de apelaciones? La Rama Judicial no puede, ni debe, ser manejada como la “finca privada” de este Tribunal. La misma pertenece al pueblo de Puerto Rico. Los integrantes de este Tribunal son los fiduciarios que tienen la responsabilidad de cuidar, y mantener, la misma en condiciones óptimas. Algún día se tendrá que rendir cuentas por la acción tomada hoy por la mayoría del Tribunal.
- O -

(1) Dicha resolución contempla, en su Regla 6, la posibilidad de que dichos jue-ces sean designados, de manera individual, como Comisionados Especiales.


(2) De hecho, y como igualmente surge de nuestra comparecencia especial, el número de casos promedio, por juez, resuelto por los quince (15) jueces del Tribunal de Apelaciones fue sustancialmente menor al número de casos promedio, por juez, resueltos por los siete (7) integrantes del este Tribunal durante el mismo período de tiempo.


(3) La referida disposición constitucional establece:
“Los tribunales de Puerto Rico constituirán un sistema judicial unificado en lo concerniente a jurisdicción, funcionamiento y administración. La Asamblea Legisla-tiva, en cuanto no resulte incompatible con esta Constitución, podrá crear y suprimir tribunales, con excepción del Tribunal Supremo, y determinará su competencia y organización.” L.P.R.A., Tomo 1, ed. 1982, pág. 355.


(4) La mencionada disposición constitucional dispone:
“De modificarse o eliminarse por ley un tribunal o una sala o sección del mismo, la persona que en él ocupare un cargo de juez continuará desempeñándolo durante el resto del término por el cual fue nombrado, y ejercerá aquellas funciones judiciales que le asigne el Juez Presidente del Tribunal Supremo.” Const. E.L.A., supra, pág. 361.


(5) A manera de ejemplo, y no como un listado taxativo, podemos sugerir las siguientes funciones: la asignación de dichos jueces a presidir casos complejos a nivel de instancia; la sustitución y relevo de jueces del Tribunal Superior y/o la reasigna-ción, en forma permanente, a salas de dicho Tribunal Superior; encomiendas espe-ciales, tales como la actuación individual como comisionados especiales.


(6) Nada más y nada menos. No se estaría creando un tribunal; no hay facultad para ello. No se estaría delegando ni, mucho menos, abdicando el poder decisorio, o facultad adjudicativa del Tribunal. Dicho poder decisorio o facultad adjudicativa, se mantendría, en todo su vigor, en el seno del Tribunal. Llana y sencillamente se estaría estableciendo un mecanismo forense adicional que nos facilitaría llevar a cabo, de una manera más informada, nuestra delicada función decisoria; ello en beneficio de la ciudadanía en general.
A diferencia de ello, establecer que el “informe” sea rendido por tres jueces denota la clara intención de asemejarlo a un tribunal colegiado —como el que existía bajo la derogada Ley Núm. 21 de 13 de julio de 1992, ley que creó el extinto Tribunal de Apelaciones— donde el “producto final” del consenso de los tres jueces, la senten-cia, tenía consecuencias y efectos legales. No siendo esa ya la situación, no tiene ningún sentido lógico ni práctico que sean tres los jueces que laboren en la redacción del informe. Dicha actuación, en consecuencia, no puede tener otra finalidad y pro-pósito que perpetuar el derogado Tribunal de Apelaciones, lo cual resulta ser ilegal por ser contraria a la clara política pública establecida mediante la Ley Núm. 11 de 2 de junio de 1993.


(7) Si es que el Tribunal Supremo efectivamente no tiene poder inherente —pro-veniente el mismo de las citadas Secs. 1, 3 y 4 del Art. V de nuestra Constitución, L.P.R.A., Tomo 1— para adoptar dicho mecanismo, entonces, lamentablemente, he-mos venido actuando inconstitucionalmente desde hace muchos años sin que inte-grante alguno de este Tribunal haya dado la voz de alerta y lo alzado su voz en protesta.
Nos referimos, naturalmente, a la creación, y utilización, por este Tribunal del Panel Central que opera en el mismo; panel que resulta de gran ayuda a todos los integrantes del Tribunal en la disposición, semana tras semana, de los recursos dis-crecionales que se radican, tanto en asuntos criminales como civiles, ante el Tribunal.
No constituye secreto alguno —no hay razón alguna para que ello sea así— que los integrantes de dicho Panel Central individualmente examinan los referidos re-cursos y posteriormente, de manera individual, nos rinden un memorando o informe donde, luego de exponer una relación de los hechos pertinentes del caso, las contro-versias planteadas, y una exposición del derecho que ellos entienden aplicable, nos hacen una recomendación sobre si el Tribunal debe expedir, o no, el recurso radicado.
Todos los integrantes del Tribunal, como parte del análisis que hacen del re-curso radicado y en relación con la decisión que van a emitir en el Pleno del Tribunal respecto a la expedición o no del recurso, leen y consideran el informe rendido por uno de los integrantes del Panel Central. ¿Es ello inconstitucional o impropio? No creemos que lo sea. Ello así ya que dicho informe es utilizado, por los Jueces, meramente como un mecanismo de ayuda en la función decisoria que la Constitución y las leyes de este *686País le imponen. Distinto sería el caso, naturalmente, si los integrantes del Tribunal siguieran ciegamente, sin ulterior estudio y análisis, la recomendación que le hace el Panel Central.
¿Qué diferencia habría entre este mecanismo, del Panel Central, establecido por el Tribunal con el propósito de actuar mejor informado en su función decisoria rela-tiva a la expedición, o no, de recursos discrecionales y el mecanismo del que habla-mos, el cual resultaría de ayuda en el proceso decisorio adjudicativo? La única dife-rencia fundamental que existe lo es, naturalmente, que el mecanismo propuesto resultaría ser uno aún más valioso y efectivo por cuanto el mismo estaría integrado, de manera individual, por abogados de muchos años en la práctica de la profesión que tienen experiencia, en su condición de jueces, en la evaluación de unos hechos, el análisis de las controversias planteadas, y la correcta aplicación del derecho.


(8) La participación de estos jueces bajo el esquema propuesto por nosotros —consistente en la preparación individual de un informe objetivo para el beneficio decisorio de este Tribunal, informe que tendría como base el análisis jurídico del expediente del caso a la luz de las alegaciones y señalamientos de las partes, la correspondiente investigación jurídica, y la aplicación del derecho a los hechos del caso— ciertamente sería parte integrante de; y constituiría una valiosa aportación a la función judicial de este Tribunal; foro judicial que tiene la responsabilidad última de interpretar la Constitución y las leyes del Estado Libre Asociado de Puerto Rico.


(9) En este caso Negrón Soto v. Gobernador, ante, pág. 667, este Tribunal —por voz del Juez Asociado Señor Negrón García— expresó, en lo pertinente, que “histó-ricamente se ha reconocido la facultad del Juez Presidente para administrativa-mente relevar temporalmente a un juez de sus funciones judiciales y asignarle en-comiendas especiales en distintos aspectos relacionados con la administración de [la] *687justicia u obligaciones del primero.
A renglón seguido, y en el Esc. Núm. 3, el compañero Juez Negrón García, como ilustración de lo antes citado, hizo constar:
“(3)A manera de algunos ejemplos: asignaciones de jueces como Funcionarios Ejecutivos para auxiliar al Juez Presidente como miembro de la Junta Constitucio-nal de Revisión de Distritos Electorales, Senatoriales y Representativos (Designacio-nes fechadas 10 de abril de 1963 y 8 de junio de 1971); Secretario del Consejo sobre la Reforma del Sistema de Justicia (7 de mayo de 1973); y Director Administrativo Auxiliar de los Tribunales (6 de diciembre de’1977). Nótese que estas instancias presentan como características comunes: (a) son designaciones temporales del Juez Presidente; (b) se relacionan con asuntos u obligaciones de éste o la administración de la justicia; (c) no existe incompatibilidad ética entre el cargo de juez y la asigna-ción especial; y (d) el juez continúa dentro de la Rama Judicial, pero suspendidas sus funciones judiciales.
“Bajo la estructura constitucional vigente, plantearían serias interrogantes de legalidad e incompatibilidad el que se pretendiera que un juez ocupara un cargo creado por ley fuera de la Rama Judicial y nombrado por los otros dos poderes.” (Énfasis suplido y en el original.) Id., págs. 667-668.